 Case 2:20-cv-07228-MCA-MAH Document 1 Filed 06/14/20 Page 1 of 4 PageID: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


SUNDEEP AMRUTE,                                    Document Electronically Filed

                                                   Civil Action No.:
                             Plaintiff,

               v.

SANJAY SHAH and STREET SOLUTIONS,
INC.,                                              NOTICE OF REMOVAL


                             Defendants.


TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF NEW JERSEY

        PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendant Sanjay Shah (“Shah”), by its undersigned counsel, hereby gives notice of its removal

of the above-captioned case from the Superior Court of New Jersey, Law Division, Hudson

County (Docket No. HUD-C-67-20), where the action is pending, to the United States District

Court for the District of New Jersey. Removal is proper for the following reasons:

        1.    Plaintiff Sundeep Amrute (“Plaintiff”) filed a Verified Complaint in this action in

the Superior Court of New Jersey, Chancery Division, Hudson County on April 16, 2020. A

copy of the Complaint is annexed as Exhibit A.

        2.    Plaintiff also filed an Order to Show Cause with Temporary Restraints, on May 7,

2020.

        3.    On May 8, 2020, the Honorable Jeffrey R. Jablonski, P.J.Ch., signed Plaintiff’s

Order to Show Cause with Temporary Restraints, setting a hearing for July 10, 2020 and




                                                                                     4818-5391-2000.v2
 Case 2:20-cv-07228-MCA-MAH Document 1 Filed 06/14/20 Page 2 of 4 PageID: 2




requiring that service be made of the Order to Show Cause by May 15, 2020. A copy of the

signed Order to Show Cause with Temporary Restraints is attached as Exhibit B.

        4.      Plaintiff has not served either the Verified Complaint or the Order to Show Cause

with Temporary Restraints on Shah.

        5.      On June 12, 2020, the Honorable Jeffrey R. Jablonski, P.J.Ch. granted Plaintiff

permission to effect substituted service of the Order to Show Cause with Temporary Restraints,

but service still has not been effected to date.

        6.      This Notice is timely filed in accordance with 28 U.S.C. § 1446(b)(1) and (2),

because it is being filed before service of the Verified Complaint has been made, and defendant

Street Solutions, Inc. (“SSI”) consents to removal.

        7.      There is complete diversity of citizenship pursuant to 28 U.S.C. § 1332(a) and (c),

because Plaintiff, on the one hand, and Shah and SSI, on the other, are citizens of different states.

        8.      As set forth in the Verified Complaint, Plaintiff is a citizen of the State of New

York (Exhibit A, ¶ 4).

        9.      As set forth in the Verified Complaint, Shah is a citizen of the State of California

(Exhibit A, ¶ 5).

        10.     As set forth in the Verified Complaint, SSI is a citizen of the State of New Jersey,

having its principal place of business in the State of New Jersey and being incorporated in that

state (Exhibit A, ¶ 6).

        11.     Although SSI is a citizen of New Jersey, it has not been served.

        12.     The preponderance of the evidence establishes that the amount in controversy

exceeds the $75,000 jurisdictional requirement. See 28 U.S.C. § 1446(c)(2)(A)(ii) and (B).

Because the New Jersey State Court Rules only require unliquidated damages to be pled


                                                   2
                                                                                       4818-5391-2000.v2
 Case 2:20-cv-07228-MCA-MAH Document 1 Filed 06/14/20 Page 3 of 4 PageID: 3




generally (R. 4:5-2), the Complaint does not identify a specific amount of damages. Plaintiff’s

legal claims and factual allegations, however, establish that Plaintiff is seeking well in excess of

$75,000 in compensatory damages alone.

       13.     Plaintiff’s Verified Complaint seeks, among other equitable relief, forced

purchase of his stock at fair value (Exhibit A, ¶ 27), dissolution of Street Solutions, Inc. and

distribution of its assets to the shareholders in proportion to their shareholdings (Exhibit A, p. 9)

and monetary damages (Exhibit A, p. 9).

       14.     SSI is worth in excess of $1,000,000 and so Plaintiff’s share of SSI (Plaintiff

alleges that he holds a 44 percent interest in SSI, Exhibit A, ¶ 12) is worth in excess of $75,000.

       15.     For the foregoing reasons, this Court has original jurisdiction over this action

pursuant to 28 U.S.C. § 1332, because this lawsuit is between citizens of different states and the

preponderance of the evidence establishes that the amount in controversy exceeds $75,000.

       16.     The District of New Jersey is the proper venue for removal pursuant to 28 U.S.C.

§ 1441(a) because the action is pending in the Superior Court of New Jersey, Chancery Division,

located within the District of New Jersey.

       17.     Shah files this Notice of Removal without waiving any objections, exceptions or

defenses to Plaintiff’s Verified Complaint and Order to Show Cause.

       18.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice is being sent to all counsel

of record and will be filed with the Clerk of the Superior Court of New Jersey, Hudson County.

       WHEREFORE, Defendant Sanjay Shah hereby provides notice of its removal of this

action to the United States District Court for the District of New Jersey and requests that this

Court assume full jurisdiction over this cause as provided by law.

Dated: June 13, 2020                          Respectfully Submitted,


                                                 3
                                                                                       4818-5391-2000.v2
Case 2:20-cv-07228-MCA-MAH Document 1 Filed 06/14/20 Page 4 of 4 PageID: 4




                                  /s/ Matthew D. Stockwell
                                  Matthew D. Stockwell (MS-1804)
                                  PILLSBURY WINTHROP SHAW PITTMAN LLP
                                  31 West 52nd Street
                                  New York, New York 10019
                                  (212) 858-1000
                                  Attorneys for Defendant
                                  Sanjay Shah




                                    4
                                                                4818-5391-2000.v2
